DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1-18 are pending.

Information Disclosure Statement
1.	Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
19. (New) A method, comprising: at least partially manufacturing a plurality of analyte sensors, the plurality including a first subset of analyte sensors; determining a sensitivity value for the first subset using an in vitro test; assigning a sensor code to the plurality of sensors if the sensitivity value for the first subset is determined to be within a predetermined sensitivity range.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (A Multichannel Automated Amperometric Test System for Glucose Monitoring Biosensor Quality Control Testing, Electroanalsysis, Jan 2000, pgs. 61-67) in view of Feldman et al. (US 2008/0161666, cited in the IDS).
Regarding claim 19, Chen et al. disclose a method, comprising: 
at least partially manufacturing a plurality of analyte sensors (pg. 63, section 3.3 notes several steps toward the production of glucose sensors), 
the plurality including a first subset of analyte sensors (Chen et al. disclose a system for automated sensitivity testing of glucose sensors that can be used to test developments lots of sensors, for lot release, and for stability testing of sensors, see Abstract; Chen notes that this automated system can be used testing sensors at various points during manufacturing, Table 1 shows typical test results, the results here are for a small set of 6 sensors from a lot); 
determining a sensitivity value for the first subset using an in vitro test (the chart in Table 1 shows sensitivity to various standardized test reagents of differing concentrations); 
assigning a sensor code to the plurality of sensors if the sensitivity value for the first subset is determined to be within a predetermined sensitivity range (Section 4.2 pg. 65 – “In order to be able to differentiate the ``high'' and ``low'' performance sensors … “.
It may be arguable that the high and low sensor designations amount to a code, but assigning sensor codes based on sensitivity was known in the arts.   Feldman teaches analyte devices and methods.  Feldman notes that a common practice in the arts is to determine a sensitivity of a sensor and assign it a calibration code ([0040]) or alternatively, if a lot of sensors are manufactured in a particular way, the batch is assigned the same sensitivity ([0040]).  Either situation appears to read on the claimed limitation.   It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Chen et al. to apply codes for sensors falling within a particular sensitivity range as taught by Feldman for quality control purposes because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding claim 20, Chen et al. disclose wherein determining the sensitivity value for the first subset comprises determining a sensitivity value for each analyte sensor in the first subset (the example provided above where a subset comprising 6 sensors teaches this as all 6 sensors were tested).
Regarding claim 21, Chen et al. discloses wherein the sensitivity value for the first subset is an average of the sensitivity values for each analyte sensor in the first subset (at section 4.3, Chen notes that an average sensitivity value at each tested concentration is determined – “The average current responses from all the concentration levels fell within the 95%  interval of the resulting regression analysis.”).
Regarding claim 22, Chen et al. discloses wherein the sensor code is associated with a preassigned sensitivity range (it is implied that the high and low determinations are based on sensitivity ranges).  
Regarding claim 23, Chen et al. discloses wherein the sensor code is assigned a nominal sensitivity value (nominal in this case was interpreted as meaning “as planned or within a planned boundaries; in this case, Chen’s high or low categories would teach this).  Alternatively, Feldman’s teaching of a lot’s manufactured a certain way would yield a particular sensitivity would also teach this.  The rationale for modifying in view of Feldman remains the same.
Regarding claim 24, Chen et al. disclose wherein the in vitro test determines a level of glucose (As noted above, Chen uses standardized hydrogen peroxide solutions of varying concentration to test the sensors, this is because of the way the particular reaction in the electrochemical sensor functions to measure glucose, a measured current value is proportional to the concentration and would be indicative of a particular glucose concentration level, see pg. 61,, left column, at the bottom where the enzyme based glucose sensing electrode functions by breaking glucose down in the presence of oxygen at the electrode to yield hydrogen peroxide and gluconic acid; the hydrogen peroxide under goes an additional reaction to produce a current that is measured, the current is proportional to the amount of hydrogen peroxide present which is proportional to the amount of glucose present; thus using a series of standardized hydrogen peroxide solutions may serve as a substitute for glucose standardized solutions).
Regarding claim 25, Chen et al. disclose wherein each analyte sensor in the plurality of analyte sensors comprises a working electrode, a reference electrode, and a counter electrode (Chen discloses the use of a Cygnus amperometric sensor which is a three electrode system comprising reference, counter, and working electrodes, pg. 61, right column, last paragraph).
Regarding claim 26, Chen et al. disclose the method further comprising the step of determining a response time for the first subset (part of the evaluation of sensor sensitivity involves testing for particular time periods as noted on pg. 63, left column, first few lines and also pg. 64, section 3.8.2 first paragraph which notes that time is a factor in the sensitivity tests).
Regarding claim 27, Chen et al. disclose wherein determining the response time for the first subset comprises determining a response time for each analyte sensor in the first subset (section the same section 3.8.2 where time data is acquired during testing and Fig. 3 for example which shows current and time data measured, this data is acquired for every sensor as noted in the claim 19 rejection).
Regarding claim 30, Chen et al. disclose wherein a coefficient of variation is associated with the sensor code (% RSD is used in assessing sensitivity of batches, see Table 1 reference, SD is also used as well for characterizing sensitivity).
Regarding claim 31, Chen et al. do not disclose wherein an analyte monitor unit is configured to retrieve the nominal sensitivity assigned to the sensor code.  However, this limitation is taught by Feldman at [0040] (“This sensitivity value may be provided to the user in any suitable manner, e.g., as a sensor calibration code or the like, which may then be input into the device by the user or otherwise entered into the system without user action”).  The rationale for modifying remains the same.
Regarding claim 31, Chen et al. do not disclose wherein an analyte monitor unit uses the sensor code to perform a process selected from the group consisting of a rate of change verification, a data quality check, a sensor sensitivity range acceptability, and a sensor sensitivity range confirmation.  However, Feldman teaches this limitation at [0040] (“A system may be configured to determine a rate of change in any suitable manner. In many instances, this will be determined by the system as it monitors the analyte at least prior to an expected calibration event”, this is in relation to assessing sensitivity changes).  The rationale for modifying remains the same.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. in view of Feldman et al. as applied to claim 27 above, and further in view of Matsumoto (US 6280587).  Chen et al. do not disclose wherein the response time for the first subset is a mean of the response times for each analyte sensor in the first subset.  Determining average response time of sensors for purposes of assessing performance however was known in the arts.  Matsumoto teaches an enzyme electrode biosensor (Abstract).  Matsumoto teaches that an average response time can be determined to assess sensor performance (see col. 33, 6th paragraph). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Chen et al. to also measure an average response time for the subset of sensors as taught by Matsumoto for assessing sensor performance because it can help eliminate poorly performing designs/lots. 
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. in view of Feldman et al. as applied to claim 27 above, and further in view of Matsumoto as applied to claim 28 above, and further in view of Gough (US 2012/0156355).  Chen, Feldman, and Matsumoto do not disclose wherein the mean of the response times is used for lag correction of the plurality of sensors.  Gough teaches a glucose biosensor (Abstract) where an evaluation of response time can prompt correction in the sensor design if the response time is too slow (i.e. lagging) (see [0048] “It is important to note that the sensitivity and response time of the device can be altered simply by varying the amount of electrode surface area of the oxygen sensor, along with the thickness of the membrane over the sensor. The methods for making these adjustments are well known to those skilled in the art”; correction here means redesigning the sensor to use a larger surface area for example).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Chen et al. to use lag times (slow response times) as taught by Gough for correction purposes because this can lead to faster sensor designs.

Conclusion

 Claims 21-32 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                       
                                                                                                                                                                                 /JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791